Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 4 March 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Mar. 4. 92.
          
          I have received with great pleasure your favor of Feb. 17. informing us you were all safely moored at Monticello. With still greater I learn that you are at length sure of Edgehill. It is a fine tract of land, and will make you happier by furnishing a pleasing occupation. It secures too, what is essential to my happiness, our living near together. It seems as if you had more snow Southwardly than here: but the cold here has been excessive and of very long duration. The thaw seems now to be coming on, and it is expected the river will be open in two or three days. I imagine the reason why Maria’s box with books &c, is not come, has been that Stratton did not make another trip here after our arrival. He will probably come as soon as the river is open. Greet my dear Martha for me, & beleive me to be Dear Sir Your’s affectionately,
          
            Th: Jefferson
          
        